UpDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-25-2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 further requires that the second reactive gas include additional components other than water.  However, the addition of such components is specifically excluded from the amended parent claim 1.   As a result, this claim contains a contradiction and it is not enabled.  Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 8 further requires that the second reactive gas include additional components other than water.  However, the addition of such components is specifically excluded from the amended parent claim 1.   As a result, this claim contains a contradiction and it is unclear what the metes and bounds are.  Correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Since the parent claim (claim 1) in the most recent amendment has been amended to require that the second reactive gas consist only of water, it cannot contain any O2 or have less than 70% water on a molecular basis.  As a result, claims 7 and 9 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20130146468) in view of Derderian (US 20020024080) in view of Matsuda (US 20060211228).

Matsuda is directed towards processes for forming ruthenium metal films on a substrate such as for a seed layer for electrodeposition (abstract).  It teaches that these films can be deposited by either or both of CVD or ALD processes with CVD being chosen to produce higher deposition rates and ALD being chosen to produce better step coverage and conformality that is desired for such applications [0006].  It teaches using the same precursors for both CVD and ALD, and specifically teaches using bis(ethylcyclopentadienyl) ruthenium as a known suitable ruthenium precursor (first reactive gas) [0021] and a hydrogen containing gas as the second reactive gas [0023], but does not exemplify water as a hydrogen containing gas.
Derderian is also directed towards ALD of ruthenium, and it teaches the combination of reactants of ruthenium and water (which is a hydrogen containg reactant) as suitable reactants for the ALD reaction [0037].
Kim is also directed towards a process for forming ruthenium film on a substrate, such as for forming seed layers for electrodeposition or as interconnects, such as by a CVD process 
Kim teaches exposing the ruthenium film to a treatment gas including a second reactive gas which can be water (H2O) to reduce the carbon content of the film and potentially, but not necessarily, to add some oxygen to the film [0028-0029].  After the second reactive gas, the produced film can have less than 1% to about 10% oxygen (which overlaps applicant’s claimed range, since the film initially had as little as 2% carbon and now has less while adding none or amounts within applicants’ claimed range of oxygen to the film).  Thus, the concentrations of the various components of the ruthenium film overlap with applicants’ claimed ranges.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Kim teaches making the ruthenium films with resistivities of less than about 40uOhm-cm [0034], which overlaps with applicant’s claimed range. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  

Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than or equal to 40micro-ohm-cm” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Kim does not specifically disclose performing the step of depositing the ruthenium metal film by ALD, but it exemplifies using CVD [0003].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the step of depositing the ruthenium film of Matsuda using water as the hydrogen containing second reactant as taught by Derderian and Kim via an ALD process as taught by (claim 2), as followed by the 2nd reactive gas exposure to deposit the film, since these were known alternate reactants 
Regarding the purity and resistivities of the films, as taught by Kim, these were known and desired values for ruthenium films, so it would be obvious to produce them, unless it was considered not possible to do so, which hasn’t been shown as of yet. (claims 1, 5,, 15 and 18).


Claim 3: Kim teaches cyclohexadienyl ruthenium tricarbonyl [(cyclohexadiene)Ru(CO)3]  is a suitable known precursor for vapor deposition [0022].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use this precursor in the process of Kim in view of Matsuda because it was a known precursor for depositing these films and doing so would produce no more than predictable results (claim 3).

Claims 7-9, see the 112 rejections above. 
Claim 10: Kim further teaches preferably performing the processing with a substrate temperature of 200-250oC [0023], which lies within applicant’s claimed range.  Matsuda similarly teaches performing the processing with a substrate temperature of 200-300oC [0060], which also lies within applicant’s claimed range.  
Claims 11-12: Kim further exemplifies using a chamber pressure of 3-10 torr with the first reactive gas [0023] and using the same pressure when the second gas is what is being supplied [0029], which overlaps with applicant’s claimed range.  Similarly Matsuda teaches performing the first reactive gas exposure at a pressure of 5mTorr to 30 Torr [0061], which also overlaps with applicant’s claimed ranges.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 13: Kim teaches making the ruthenium films with resistivities of less than about 40uOhm-cm [0034], which overlaps with applicant’s claimed range. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
Furthermore, Kim teaches the desirability of low resistivity in their films in order to make electrical interconnect devices and their process is intended to produce low resisitivity films [0003-0005]
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than or equal to 30micro-ohm-cm” 
Claim 14: Kim teaches performing a sequence of multiple cycles of sequential exposure to the first and then the second reactive gas [0032] and further teaches that the thickness of each of those layers is a result effective variable for determining whether the carbon removal and oxygen incorporation steps will be effective, and so the total thickness of each layer for the cycle is limited to those thicknesses that can be effectively treated [0032].  Kim exemplifies thicknesses that can be effectively treated need to be relatively thin or else the film will be too thick to remove carbon or add oxygen it exemplifies thicknesses (up to) 10-50 angstroms (per cycle) as being within the maximum treatable thickness [0030], so clearly thinner films are also workable for the treatment, if not even more treatable since the potential problem is the film being too thick.
It would have also been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “0.6 to about 4 A/cycle” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 14).
Claims 16 and 19: see the previous discussion for claims 10 and 11.
Claims 17 and 20: see the previous discussion for claims 13 and 14.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not convincing in view of the new grounds of rejection necessitated by amendment.
The amended claim limitations have been considered above in view of the Matsuda and derderian references.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712